Citation Nr: 1140935	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  03-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the Army from April 1962 to April 1965.  He then served in the Navy from March 1968 to January 1977 and July 1978 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for a bilateral foot disability.  

Records show that the Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled for July 2004.  

In February 2005, April 2008, and in August 2009 the Board remanded this matter for additional development.  The August 2009 remand required the Appeals Management Center to ensure that: 1) the Veteran was contacted and his representation was clarified; 2) the April 1962 to April 1965 treatment records were associated with the claims file; and 3) the Veteran was given a new VA examination.  The Board finds these directives were accomplished.  


FINDINGS OF FACT

1.  The bilateral pes planus is a defect and there is no evidence of superimposed disease or injury.  

2.  The right bipartite sesamoid bone is a defect and there is no evidence of superimposed disease or injury.  

3.  Resolving all doubt in the Veteran's favor, the right foot plantar calcaneal bone spur had its onset during active service.  

4.  A preponderance of the evidence is against a finding any left foot disability and right foot disability (other than the right foot plantar calcaneal bone spur) had its clinical onset, increased in severity or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The Veteran's pes planus is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.57 (2011).  

2.  Right bipartite sesamoid bone is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  

3.  A right foot plantar calcaneal bone spur was incurred in service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102 (2011).  

4.  A foot disability (other than a right foot plantar calcaneal bone spur) was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a), 3.322 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In October 2001 and April 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  

The Veteran was not informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the Board finds that the evidence of record does not support a grant of service connection for a left foot disability or for any right foot disability other than the right plantar calcaneal bone spur.  In light of this denial, no effective date will be assigned.  The Board finds that there can be no possibility of any prejudice to the appellant in proceeding with the issuance of a final decision of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As for service connection for the right plantar calcaneal bone spur, the Board concludes that the law does not preclude it from adjudication here.  The Board is taking action favorable to the Veteran by granting the claim for service connection for a right plantar calcaneal bone spur.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (1993).  The AOJ will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman, 19 Vet. App. 473.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Additionally, in cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2011).  

Here, the Veteran served several different periods of service in both the Army and the Navy.  The Veteran's Army records were not associated with the file until they were located in May 2010.  Although it was thought for a period that these records were lost, VA notified the Veteran was that these records were located in July 2010.  After this notice, the claim was re-adjudicated in September 2010 (See the September 2010 supplemental statement of the case).  

The Board finds that all service treatment, private, and VA records are in the file.  The Veteran stated that he wanted to send in more records in his July 2003 appeal.  He failed to report for his scheduled Board hearing in July 2004.  He was sent a follow up letter and authorization and consent forms in April 2008 so VA could help him obtain any further medical records that were outstanding.  The Veteran did not return the authorization and consent forms.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran received two VA examinations.  The examiner reviewed service treatment records that were obtained after the last VA examination and an addendum was issued in July 2010.  The reports, when considered together, are fully explanatory.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duty to notify and assist has been met.  

Legal Criteria

Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (analogizing to the Federal Rules of Evidence).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011).  

The Presumptions of Soundness and Aggravation

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011) (enumeration added).  

The Court of Appeals for the Federal Circuit (the Federal Circuit) addressed the presumptions of soundness and aggravation in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  The Federal Circuit stated: 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  (Footnote omitted.)  

A claim for VA benefits for aggravation during service of an injury or disease which pre-existed a veteran's entrance into service arises only when the defect, injury or infirmity was noted on an examination report at entrance into service.  The Federal Circuit addressed this situation in Wagner as well:  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation (citation omitted).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease (citation omitted).  

370 F.3d 1089, 1096.  

"The presumption of aggravation is generally triggered by evidence showing that a preexisting disability has undergone an increase in severity during service."  Joyce v. Nicholson, 19 Vet. App. 36, 50 (2005).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In cases where the evidence does not show that a preexisting injury or disease has undergone an increase in severity during service, there is no presumption that the injury or disease was aggravated by service.  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In Davis v. Principi, 276 F.3d 1341, 1346 (Fed.Cir. 2002), the Federal Circuit stated that under the plain language of 38 C.F.R. 3.306(b)(2), aggravation may be established both by "symptoms indicative of a temporary increase in the severity of a preexisting condition as well as those indicative of a more permanent change in condition."  The Federal Circuit held that evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition worsened.  Davis, 276 F.3d at 1346-47.  

For combat veterans, 38 C.F.R. § 3.306(b)(2) permits a veteran who engaged in combat with the enemy or has prisoner of war status to show an increase in disability by showing temporary flare-ups, consistent with 38 U.S.C.A. § 1154(b) (West 2002).  This applies where such "symptomatic manifestations" of the preexisting disease or injury developed during or proximately following action with the enemy or following a status as a prisoner of war.  

Defects

Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  The presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711; 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Static foot deformities are addressed in 38 C.F.R. § 4.57, where it is noted that bilateral flatfoot may be a congenital or acquired condition.  


Analysis

The Veteran contends that he has a bilateral foot disability that is related to his service.  In his August 2001 claim, he said he was diagnosed and hospitalized for a bilateral foot condition.  He did not have a copy of his service treatment records, but had private treatment.  

In October, he said that he transferred to fleet reserve (retired from the Navy) rather than accept another tour of duty aboard a ship.  He claimed that the edema and pain in his feet was aggravated initially in the Army and later when he served on ships in the Navy.  He said he was hospitalized due to extreme edema and pain while serving aboard a frigate overseas.  In service, physicians prescribed pain relievers or muscle relaxers and he was occasionally prescribed therapy.  Since retirement, he saw physicians regarding his feet.  In 1999, he saw Dr. Marquis, a podiatrist.  He had burning sensation in both feet with muscle pain similar to having a bruise on both feet.  Standing and walking were limited for him.  

In June 2002, the Veteran said his spurs and tendonitis were both treated with "some continuity" since retirement in 1987.  He asserted he was hospitalized for his feet in service.  In September 2002, the Veteran listed his service treatment records referring to leg and foot complaints.  

In January 2006, the Veteran said that when he joined the service in 1962, the physician noted he had flat feet.  The Veteran asserted that he was discharged with the advice to avoid standing on steel or concrete and to rest with his legs elevated.  The Veteran asserted he had to keep his weight down to stay in service, so he did aerobics and ran three times per week.  He passed the physical examination, but then experienced "continuing pain" in his feet.  This was shown in a September 1986 service treatment record.  He felt that the pain was from a broken bone in his foot found in October 2005 on X-rays at the VA examination.  The Veteran said he retired from the Navy when he could not get a desk job.  "Some time later" the bone spurs appeared in his heels.  The Veteran asserted that plantar fasciitis was diagnosed in 1962 when he weighed 138 pounds.  The Veteran also claimed that his shoe size has increased over the years.  

Service treatment records show that pes planus was noted at clinical evaluation in April 1962 on a report of medical examination.  The physician's summary states it was bilateral.  The Veteran was found fit for general military service.  Lower extremities were marked as normal under physical profile.  On the report of medical history, the Veteran stated he never had foot trouble.  Under the physician's summary on the report of medical history, the physician noted the Veteran had the usual childhood illnesses with no sequelae or complications.  

A March 1965 report of medical examination shows that upon clinical evaluation at separation, the feet were normal.  He received a "one" for the lower extremities under physical profile.  The medical history from the same month also shows the Veteran reported no foot trouble and described his health as good.  In April 1965, he had no change in his health.  

A January 1968 report of medical examination states that the purpose was "Army" but the majority of personnel records (including a DD 214 from the Navy) show the Veteran entered the Navy in March 1968.  The report shows that upon clinical evaluation, the physician noted that the Veteran had pes planus and hallux vulgus which was not considered disabling.  Lower extremities were marked as normal under physical profile.  A January 1968 report of medical history shows that the Veteran stated he had no foot trouble.  His usual occupation was machinist.  He noted that he separated from the Army honorably in April 1965.  

In August 1968, a service treatment record shows the Veteran complained of a right heel problem.  He said injured his right foot playing basketball.  He was to get an X-ray.  He said he landed squarely on his foot two weeks prior.  He had pain and tenderness on the left medial side of his right foot.  The X-rays were negative and he was prescribed aspirin.  

In September 1970, the Veteran again complained of pain in the left foot.  He had a small hematoma on the medial side of the left heel.  An X-ray was negative for fracture.  In March 1971, a report of medical examination shows that only scars and a pilonidal dimple were noted as abnormal.  

In July 1971, the Veteran hurt his left foot while playing tennis.  He had pain on the posterior plantar surface.  There was very little swelling.  An ace bandage and hot soaks were recommended.  

A January 1977 report of medical examination shows that feet were marked as normal.  In the report of medical history, he had no foot trouble.  In December 1977, a report of medical examination showed the feet were normal upon clinical evaluation.  The same result was shown in June 1985.  

Several records show the Veteran did work on keeping his weight down while in service; a July 1985 record shows the Veteran's weight was 236 in December 1984, but by June 1985 it was 193.  

In September 1986, a service treatment record shows the Veteran was evaluated by the podiatry department.  He stated he had pain in his right heel.  It hurt when stopping after rest or when standing for a long time.  The assessment shows that he had heel spur syndrome.  The Veteran returned for a follow up appointment later that month and said his heel was 80 percent better with arch supports and new shoes.  The assessment was that the heel spur syndrome was resolved.  In March 1987 at separation, the report of medical examination showed the Veteran's feet were normal upon clinical evaluation.  He had no significant medical interval history.  

In September 1998, a naval hospital record showed the Veteran was suffering from obesity.  In November 1998, another naval hospital record showed obesity was on the Veteran's problem list.  He said for well over one month he had bilateral heel pain, the left worse than the right, particularly with weight-bearing.  He thought it was related to diabetes or his medication.  He had minimal tenderness over his heels.  The assessment was bilateral heel pain, possibly heel spurs versus plantar fasciitis.  

A consultation referral record to podiatry states that the Veteran had six weeks of bilateral heel pain with weight bearing; the left worse than the right.  The examination was unremarkable except for tenderness over the heels.  An X-ray of the left heel shows a small spur.  He was noted to be a type II diabetic with obesity.  He was told to use nonsteroidal anti-inflammatory drugs and heel inserts but was not much better and limped.  The provisional diagnosis was heel spurs.  

A December 1998 naval hospital podiatry record recorded the Veteran's symptoms.  The impression was plantar fasciitis and heel spur syndrome bilaterally.  The following April, a naval hospital radiology record showed a normal impression except for very minimal plantar calcaneal spurring.  The Veteran's podiatrist, Dr. Marquis, saw the Veteran that same month.  The Veteran was overweight with symptomatic heels, left worse than right.  He was referred by Dr. Hoyt of the Naval Hospital.  The record noted that the left heel had spurs and no X-ray was taken of the right foot.  The assessment was heel spur syndrome/plantar fasciitis of the left foot and obesity.  

In July 1999, Dr. Marquis diagnosed heel spur syndrome/plantar fasciitis of the left foot and plantar fasciitis of the right foot.  He also had lower extremity edema.  A heel spur injection was successful.  

In April 2000, a naval hospital record noted the Veteran still had acute left foot pain. Weight loss and foot exercises were discussed.  In another April 2000 note, the Veteran had a calf contracture and overuse secondary to obesity and tendonitis.  

In August 2000, the Veteran visited Dr. Holland for the first time.  The Veteran said he had a foot problem.  He wanted a referral to Dr. Peebles.  He had heel and sole pain for at least a year.  It was not under the calcaneal area but more under the arch area.  It hurt all day, even when there was no pressure on the foot.  Upon examination, he had tenderness to palpation on the inside of his left arch and sole area.  The impression was foot pain; weight loss was recommended.  

In August 2000, the Veteran visited Dr. Peebles for the first time.  The Veteran said he had a progressive increase in the left foot over the past couple months.  He denied any history of trauma.  He had a history of plantar fasciitis in the past which responded to injection therapy.  His left foot pain was progressively increasing.  The Veteran was five foot, nine inches and weighed 305 pounds.  In addition to tibialis posterior tendinitis of the left foot, the impression was traction neuropathy of the dorsal left foot; extensor tendinitis of the left foot and non-insulin requiring diabetes mellitus.  Dr. Peebles wrote a letter stating that the Veteran presented with tibialis posterior tendinitis of the left foot.  

In October 2005, the Veteran received a VA examination and X-rays showed bilateral plantar calcaneal bone spurs with adjacent findings consistent with sequelae of prior plantar fasciitis.  Also, there was a finding in the medial sesamoid underneath the right first metatarsal head consistent with a bipartite sesamoid or fracture of indeterminate age.  

The October 2005 report notes claims file was thoroughly reviewed by the examiner.  The examiner stated that the Veteran did not have chronic foot of leg conditions when the Veteran was in the military.  The examiner also noted that the Veteran's weight increased from 185 in 1971; to 218 in 1977; and he currently weighed 307 pounds.  

He said he did not use braces, crutches, a cane or corrective shoes.  The examiner said although the Veteran did have a history of a heel spur, there were no military records indicating any chronic ongoing foot conditions.  The podiatry notes from the naval hospital showed that the Veteran was obese and the following was recommended: weight loss, exercises, foot care, stretching, and strengthening exercises for left foot pain.  

The examiner related the foot problems to obesity.  She explained that typically obese individuals do pronate excessively and this can cause foot pain.  She stated the Veteran did have excessive pronation.  The Veteran had intermittent foot pain on the lateral portions of his feet.  He denied weakness and stiffness, but had other symptoms like swelling and redness.  He was fatigued easily but had no pain upon rest.  Although he had cortisone injection, he refused to wear arch supports because "it did not help."  

The Veteran asserted he could not lose weight because he could not exercise due to his size.  He also said his foot size had increased since his service.  The examiner stated that bilateral pes planus was present and was congenital.  When the feet were observed, only mild tenderness was present.  Upon standing and walking, only excessive pronation was found.  Shoe wear did show excessive wear over the heels of the shoes.  The X-rays were noted.  

The diagnosis was morbid obesity, causing excessive pronation.  The examiner stated that this can cause plantar fasciitis, which was not present in the military and is therefore not likely due to service.  The diagnosis also included bilateral plantar calcaneal bone spurs and a bipartite sesamoid or fracture of indeterminate age.  The Veteran was informed of the findings by a letter.  

In May 2010, the Veteran received a new VA examination so that certain service treatment records could be specifically discussed.  The claims file was reviewed.  Specific service treatment records were noted by the examiner.  The examiner noted the Veteran's age and weight with each record.  There were several diagnoses.  The first was bilateral developmental pes planus and hyperpronation with residual plantar fasciitis; this was not caused by or related to service and there was no evidence to support a worsening beyond the natural progression of the disease in service.  The examiner also found right developmental bipartite sesamoid bone which was not caused by, related to, or worsened during service.  The examiner explained how the service treatment records in service did not show any worsening in service.  Finally, the Veteran also had bilateral calcaneal spurs which were consistent with natural age and there was no evidence of a worsening beyond a natural progression.  

The examiner explained that the records regarding an inner heel injury of the right foot (August 1968 service treatment record) and the medial left foot (September 1970 service treatment record) were not related to the area of the pes planus, hyperpronation, heel spurs or plantar fasciitis.  As a result, the current conditions were not caused by these injuries.  The left foot plantar aspect injury from July 1971 was an acute strain and transient condition.  This was not a cause of pes planus, hyperpronation, heel spurs or plantar fasciitis.  

The examiner explained further that erect Homo sapiens have increasing foot problems with natural age.  These problems are exaggerated with an elevated body mass index because people walk upright on their feet.  The examiner noted that by 2005 the Veteran was carrying the weight of two adults on only one pair of feet.  
Additionally, heel spurs were normally present by age 40 years, even in ideal weight individuals, as noted in 1986 with this Veteran.  She emphasized that plantar fasciitis is the direct result of developmental bilateral pes planus with hyperpronation, advancing natural age and significantly elevated weight.  As a result, plantar fasciitis was not caused by or related to service.  

In a July 2010 addendum, the VA examiner noted that the recently received Army records were reviewed.  The examiner specifically referenced the April 1962 notation of pes planus on enlistment; that there were no foot troubles in March 1965; and the January 1968 record showing bilateral pes planus with hallux valgus at age 23 (which meant that he had developmental pes planus, which was known to develop over significant time).  The examiner's opinions were unchanged.  

The Board finds that the Veteran is competent as a lay person to state what he has actually experienced about his foot problems.  Washington, 19 Vet. App. at 368-69 38 C.F.R. § 3.159(a)(2).  For example, the Veteran is competent to state he has experienced foot problems since his service.  The Board assigns this evidence some weight.  

However, the Board does not find the Veteran to be credible regarding where and when he was treated in service and what his diagnoses were.  In January 2006, the Veteran said his plantar fasciitis was diagnosed in 1962.  The Board finds service treatment records do not show a diagnosis of plantar fasciitis in 1962.  The Veteran also claimed to be hospitalized for a foot problem in service, which is not mentioned in any service treatment record and not something the Veteran ever reported to any clinician in giving his foot disability history.  The Board finds that, at best, the Veteran's memory is not very good and his statements regarding treatment in service are not reliable.  Caluza, 7 Vet. App. at 511.  

The Board finds the medical evidence in the file to be both competent and credible, as there is no evidence to the contrary.  It is assigned great weight.  

The Board finds that service connection is warranted for calcaneal bone spurs of the right foot because the evidence shows that bone spurs of the right foot were present in service.  The May 2010 VA examination stated that bone spurs were not caused by service, but were consistent with natural age.  However, this is not the determining factor, and disability incurred in service even if not caused by service may be service-connected.  The September 1986 service treatment record did show the Veteran had heel spur syndrome in the right foot.  The October 2005 VA X-ray showed the Veteran currently has a bone spur in the right foot.  The Board resolves doubt in favor of the Veteran in finding that the evidence shows that the right heel spur was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102.  

The Board does not find that a left heel bone spur was incurred in service.  A present disability of a left plantar calcaneal bone spur was shown by an October 2005 VA X-ray.  An X-ray was negative for fracture of the left foot and no abnormalities were noted in September 1970.  In July 1971, the Veteran injured his left foot while playing tennis.  In March 1971, January 1977, December 1977, and March 1987 the Veteran's feet were normal upon clinical evaluation.  When the Veteran was evaluated by the podiatry department in September 1986, he did not complain of left foot problems and there were no significant findings regarding the left foot.  At the May 2010 VA examination, the examiner noted that the service treatment records regarding the left foot in service did not show a relationship between in-service injuries and the current heel spurs.  The Board finds that service connection is not warranted for a left heel bone spur.  

The October 2005 examiner found that hyperpronation or excessive pronation was caused by morbid obesity after service.  It was found upon standing and walking.  The Board finds that hyperpronation was not incurred in or aggravated by service.  

The evidence, including service treatment records and the October 2005 VA examination report shows that plantar fasciitis was not present in service.  The evidence shows plantar fasciitis was first suspected in a November 1998 naval hospital record and diagnosed one month later.  In the October 2005 VA examination report, the examiner found that plantar fasciitis was not present in the military and observed that the Veteran's post-service morbid obesity was likely causing the plantar fasciitis; the May 2010 VA examiner agreed.  The May 2010 VA examiner reviewed service treatment records that showed foot injuries the Veteran had in service, but determined that they were not related to plantar fasciitis (see the August 1968, September 1970 and July 1971 service treatment records).  Service connection for bilateral plantar fasciitis is not warranted.  

The Board also finds that the right foot bipartite sesamoid and pes planus are congenital or developmental defects and are not subject to service connection.  The pes planus was determined to be a congenital condition by the May 2010 VA examiner as well.  In the July 2010 VA addendum the examiner found the bilateral pes planus noted in the April 1962 record and January 1968 record to be developmental.  There is no evidence to support that the right foot bipartite sesamoid or pes planus was subject to superimposed disease or injury.  

The right foot bipartite sesamoid noted in the October 2005 X-ray was initially stated to be a possible fracture of indeterminate age.  The May 2010 VA examiner found that it was a bipartite sesamoid and not a fracture.  The service treatment records do not show the Veteran ever complained of, was treated for or diagnosed with a right sesamoid bone problem.  

Even if the right foot bipartite sesamoid was not a congenital condition, it is clear and unmistakable that it did not increase in severity during service where there is no lay or medical evidence of any problems with the area the right foot where the sesamoid is located.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Even if pes planus was not congenital, the evidence shows that while the Veteran did have some foot complaints in service they were not related to his pes planus, which was noted upon entry to service.  The May 2010 examiner noted that the service treatment records referencing foot problems did not cause the pes planus and the same records do not show there was an increase in severity in service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The evidence shows the Veteran's feet were normal throughout service for several examinations and at separation; a permanent worsening was not shown.  Davis, 276 F.3d at 1346-47.  

The Board finds that the benefit of the doubt rule is only applicable for the right foot plantar calcaneal bone spur.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  For all other disabilities of the feet, it is not, and the preponderance of the evidence is against granting service connection.  Id.  


ORDER

Service connection for a right foot plantar calcaneal bone spur is granted.  

Service connection for right foot disability other than a plantar calcaneal bone spur is denied.  

Service connection for a left foot disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


